NO. 07-05-0222-CR

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL C

                                  NOVEMBER 1, 2005
                           ______________________________

                                     RANDY BRAZEAL,

                                                                  Appellant

                                               v.

                                  THE STATE OF TEXAS,

                                                       Appellee
                         _________________________________

              FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

                      NO. 16,715-A; HON. HAL MINER, PRESIDING
                         _______________________________

                                ORDER OF DISMISSAL
                          _______________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.

       Appellant, Randy Brazeal, appeals his theft conviction. However, the record does

not contain a certification of his right to appeal as required by Texas Rule of Appellate

Procedure 25.2(d). By letter dated September 9, 2005, this court notified the trial court,

the district clerk, the district attorney and appellant’s attorney of this omission and the need

for the certification. More than 45 days have lapsed since all were notified of these

circumstances, and the certification has yet to be filed. Consequently, we dismiss the
appeal.   See TEX . R. APP. P. 25.2(d) (requiring that the appeal be dismissed if a

certification that shows that the defendant has a right to appeal has not been made part

of the record).

       Accordingly, the appeal is dismissed.


                                               Per Curiam

Do not publish.




                                           2